Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.175 Page 1 of 60




 Andrew G. Deiss (Utah Bar No. 7184)
 John Robinson Jr. (Utah Bar No. 15247)
 Brenda E. Weinberg (Utah Bar No. 16187)
 DEISS LAW PC
 10 West 100 South, Suite 425
 Salt Lake City, Utah 84101
 Tel: (801) 433-0226
 adeiss@deisslaw.com
 jrobinson@deisslaw.com
 bweinberg@deisslaw.com
 Attorneys for the Plaintiff


          IN THE FOURTH DISTRICT COURT, PROVO DIVISION
                   UTAH COUNTY, STATE OF UTAH


  IBC ADVANCED                             MOTION FOR TEMPORARY
  TECHNOLOGIES, INC.,                      RESTRAINING ORDER AND
                                           PRELIMINARY INJUNCTION
               Plaintiff,
                                                     Case No.
  vs.
                                                       Tier III
  6th WAVE INNOVATIONS CORP,
  a Utah corporation, and MICHAEL
  L. SCHRIDER, an individual,

               Defendants.

        Plaintiff IBC Advanced Technologies, Inc., by and through their


 undersigned counsel, submit this Motion for Temporary Restraining Order


 and Preliminary Injunction, seeking a temporary restraining order and


 injunctive relief against Defendants 6th Wave Innovations Corp and


 Michael L. Schrider as follows.
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.176 Page 2 of 60




                                       TABLE OF CONTENTS


     INTRODUCTION AND RELIEF REQUESTED .................................3

     STATEMENT OF FACT .....................................................................8

     ARGUMENT ......................................................................................13

        I.    IBC is Entitled to Injunctive Relief Under Utah R. Civ. P.
   65A.       15

             (1)    IBC Will Suffer Irreparable Harm Unless the Court
      Grants the Injunctive Request. .....................................................16

               A.    Presumption of Harm for Misappropriation of IBC’s
         Trade Secrets ..............................................................................16

             (2)    The Threatened and Ongoing Injury to IBC Outweighs
      Any Damage the Injunctive Request Could Cause to
      Defendants. .....................................................................................21

             (3)    The Injunctive Request Would Not Be Adverse to the
      Public Interest. ................................................................................22

             (4)    There is a Substantial Likelihood IBC Will Prevail on
      Its Claims Against Defendants or, At Least, the Case Presents
      Serious Issues on the Merits Which Should Be the Subject of
      Further Litigation. ...........................................................................23

               A.    Schrider Has Breached the NDA. ...............................23

               B.    Schrider and 6th Wave Have Misappropriated IBC’s
         Trade Secrets, or Have Threatened Misappropriation of IBC’s



                                                      2
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.177 Page 3 of 60




         Trade Secrets, as Defined Under the UTSA. .........................31

             C.     Schrider and 6th Wave Have Been Unjustly Enriched.
                    56

     CONCLUSION ...................................................................................59




                   INTRODUCTION AND RELIEF REQUESTED


        Using false pretenses, Michael L. Schrider (“Schrider”)


 misappropriated IBC’s core trade secrets.               On December 8, 2015, he first


 traveled to Utah as an “independent contractor” at the request of Ucore


 Rare Metals, Inc. (“Ucore”) to evaluate IBC’s flagship technology, Molecular


 Recognition Technology (“MRT”).              He met with IBC only after entering into


 a non-disclosure agreement (the “NDA”) with IBC that he never intended


 to honor.    Despite public accusation, he has never denied that he


 misappropriated IBC’s trade secrets and confidential information, as any


 innocent person would.          He has never denied it – even in the face of


 IBC’s clear and public demands that he return them.




                                                    3
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.178 Page 4 of 60




       Instead, having been rewarded for his theft by being appointed Chief


 Operating Officer for Ucore and receiving 200,000 stock options, he now


 publicly threatens to share IBC’s Confidenmtial Information and trade


 secrets with IBC competitors.    These threats are not made with a whisper


 but, rather, are made with a bullhorn --     in press releases after press


 release. He has publicly announced that the company for which he is now


 COO is in the process of building a new alliance with one or more other


 companies based upon IBC’s technology.


       This alliance is not slated to occur merely at some future date.       No,


 trumpets Shrider, it will be “happening very quickly.”    Just in the past few


 weeks, Shrider has almost scoffingly announced that Ucore is making


 special efforts to “expedite its anticipated ramp-up” with its “largely ‘off the


 shelf’ technology which can be deployed with little or no delay” in order to


 obtain United States federal and state funding.     Ucore’s purported “off the


 shelf” technology refers specifically to IBC’s MRT.      Specifically, MRT he




                                          4
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.179 Page 5 of 60




 claims,   is to be used in hybrid combination with other technologies


       This “Hybrid SX.” amounts to“[t]he combination of SX and MRT


 suggests a layering of nanotechnology on top of traditional SX, delivering


 a derivative technology (‘Hybrid SX’) that is theoretically the best of all


 worlds.” To be clear, MRT does not refer to a generalized technology of


 which IBC has a specific type.    No, MRT is unique to IBC.      It is


 proprietary. Even the term “MRT” is IBC’s trademarked property.


       One of the partners with whom IBC intends to partner is obvious –


 Defendant 6th Wave Innovations Corp. (“6th Wave”). 6th Wave is one of


 the only, if not the only, company that uses “nanotechnology” to extract


 metals from the earth and Ucore has stated in the past that it was


 considering partnering with 6th Wave.        6th Wave, like IBC, is


 headquarted in Utah.


       It might seem counter-intuitive that a person who stole trade secrets


 would seek to let the world know of his misdeeds.        In this case, however,




                                          5
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.180 Page 6 of 60




 Shrider’s public disclosure has been made to facilitate Ucore’s current


 rights offering (the “Rights Offering”) to holders of its common shares in


 Canada and the United States. Ucore is slated to realize gross proceeds


 of $28.41 million if it sells the shares available through the Rights


 Offering. The benefit to Schrider and 6th Wave is obvious and significant.


       The immediacy of the irreparable harm that would be caused by


 Shrider and 6th Wave’s plans is patent.      Accordingly, Plaintiff formally


 requests that the Court grant the following injunctive relief:


       1. Defendants shall be enjoined from misappropriating IBC’s
          Confidential Information and trade secrets;
       2. Defendants shall maintain the secrecy and confidentiality of IBC’s
          Confidential Information and trade secrets and other proprietary
          information, including restraint from disclosing such information to
          the public, Defendants’ past, current, prospective, or future
          business associates, investors, subsidiaries, and acquaintances;
       3. Defendants shall account for and return, and cause all parties to
          whom they have disclosed any trade secrets or Confidential
          Information to account for and return, to IBC all IBC intellectual
          property, including its trade secrets, Confidential Information and
          other confidential documents, data or information in their
          possession, custody or control, including any copies thereof or




                                          6
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.181 Page 7 of 60




           any documents, data or information that references or uses in
           any way IBC’s Confidential Information and trade secrets;
       4. Defendants shall return, and refrain from using, all Confidential
           Information and trade secrets pursuant to the Nondisclosure
           Agreement; and
       5. Defendants shall be precluded from in any way conducting,
           transacting any business with, or assisting any person or entity
           that utilizes or seeks to utilize IBC’s Confidential Information and
           trade secrets.


 (collectively referred to hereinafter as the “Injunctive Request”). Plaintiff


 respectfully requests that the Court prohibit the foregoing conduct.     Each


 item is intended to maintain the status quo while this matter is resolved.


       These remedies requested below are warranted and essential to


 protect Plaintiff from Defendants’ intentional conduct, including:


 misappropriation of IBC’s Confidential Information and trade secrets and


 their disclosure to third parties including competitors of IBC and the


 widespread campaign of misinformation and disparagement that has


 damaged and threatens to further IBC’s goodwill with existing and potential


 clients. Plaintiff is entitled to injunctive relief based on 1) Utah R. Civ. P.




                                           7
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.182 Page 8 of 60




 65A, 2) the injunctive relief provisions within the NDA, and 3) the


 injunctive relief provisions under the Uniform Trade Secrets Act (“UTSA”).


 The Court should enter a temporary restraining order and preliminary


 injunction consistent with the relief requested below.


                          STATEMENT OF FACTS


       1.    IBC was founded in 1988 as a Utah corporation and was


 named after Reed M. Izatt, Jerald S. Bradshaw, and James J.


 Christensen, three distinguished Brigham Young University professors with


 prominent international reputations and experience in macrocyclic


 chemistry, selective metal ion separations, and Molecular Recognition


 Technology (MRT).


       2.    IBC’s customers and business associates possess


 sophisticated scientific and technical expertise, such that they belong to a


 niche of highly sophisticated scientists and engineers that use specialized




                                         8
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.183 Page 9 of 60




 technical knowledge to harness the distinctive features of MRT, including


 in the mining and metallurgical industry.


       3.    In December 2015, Schrider was an independent contractor


 consultant of Ucore, a company with whom IBC has executed a number of


 agreements that include confidentiality provisions to protect IBC’s trade


 secrets and Confidential Information.


       4.    Ucore describes itself as a development-phase company


 focused on rare and critical metals resources, extraction and beneficiation


 technologies, with a vision and plan is to transition to become a leading


 advanced technology company that provides mineral separation products


 and services to the mining and mineral extraction industry.


       5.    Ucore creates no products, possesses no intellectual property,


 has no sources of revenue, is entirely dependent upon investments and


 loans to survive, and does not have sufficient funds to put any of its


 resources interests into production from its own financial resources.




                                         9
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.184 Page 10 of 60




        6.       Because Ucore lacked its own capabilities, it engaged IBC.


  Only by directing Schrider to enter into the NDA with IBC did Ucore gain


  access to IBC’s trade secrets, intellectual property, and other Confidential


  Information.


        7.       Now, Ucore is brazenly seeking funding and support from the


  United States Government and Alaska State Government to develop a


  mine in Alaska (“Bokan Mine”) through the misappropriation of IBC’s trade


  secrets and Confidential Information.


        8.       Ucore has met with United States Senators “to discuss


  Ucore’s promise as a secure domestic supply source of HREE crucial to


  U.S. defense, manufacturing, and industrial needs.” In truth, Ucore and


  Schrider are a real and immediate threat to the people of this country,


  with clear intent to exploit American tax dollars and steal American


  technology.




                                          10
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.185 Page 11 of 60




          9.     Ucore sent Schrider to Utah to inspect the Pilot Plant as part


  of a fake “due diligence” process purportedly in connection with a


  contemplated joint venture between Ucore and IBC.


          10.    To assure IBC that its trade secrets and Confidential


  Information would remain protected during Schrider’s supervision, Schrider


  entered into a Nondisclosure Agreement (“NDA”) on December 8, 2015.


  Schrider executed the NDA to spuriously gain access to IBC’s Confidential


  Information and trade secrets.1


          11.    Ucore requested the NDA from IBC and had Schrider sign it.2


          12.    Ucore sent Schrider to Utah frequently to monitor and assess


  IBC’s technical work and gather economic and engineering data. 3




  1   [Schrider NDA, Ex. 1.]
  2   [Izatt Dec., Ex. 2, ¶ 4.]
  3   [Izatt Dec., Ex. 2, ¶ 5.]

                                          11
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.186 Page 12 of 60




          13.    While at IBC’s headquarters, Schrider gathered data related to


  IBC’s MRT systems, including material balances, flow sheets, engineering


  drawings, and other Confidential Information.4


          14.    From December 2015 to September 2017, Schrider traveled to


  IBC’s headquarters in Utah 16 times, specifically to gather trade secrets


  and Confidential Information from IBC in furtherance of a scheme to


  misappropriate IBC’s trade secrets.   5




          15.    Schrider became Chief Operating Officer of Ucore in February


  2018. Now, Ucore has made it known that it intends to misappropriate


  IBC’s trade secrets in order to profit handsomely at the expense of IBC.


          16.    6th Wave describes itself as a nanotechnology company


  focused on extraction and detection of target substances at the molecular


  level, whose main laboratory is located in Salt Lake City, Utah.




  4   [Izatt Dec., Ex. 2, ¶ 6.]
  5   [Izatt Dec., Ex. 2, ¶ 5.]

                                            12
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.187 Page 13 of 60




          17.   Ucore previously threatened IBC that Ucore could simply work


  with 6th Wave. Jim McKenzie, CEO of Ucore, told IBC that 6th Wave


  “does exactly what IBC does.”6


          18.   6th Wave is a direct competitor of IBC.7


          19.   It appears that Schrider’s colleagues at Ucore now work for


  6th Wave.8


          20.   Ucore even owns the domain name 6thwave.com.9


                                    ARGUMENT


          Plaintiff seeks injunctive relief, ordering Defendants and their agents


  to act as set forth in the Injunctive Request. These remedies are


  warranted and essential to protect Plaintiff’s intellectual property,


  Confidential Information, and trade secrets. Plaintiff is entitled to injunctive


  relief under four separate legal bases:




  6   [Izatt Dec., Ex. 2, ¶ 6.]
  7   [Izatt Dec., Ex. 2, ¶ 7.]
  8   [Discussion Boards, Ex. 3; Manuel ZoomInfo Profile, Ex. 4.]
  9   [6thwave.com WHOIS Information, Ex. 5.]

                                            13
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.188 Page 14 of 60




        1) Utah R. Civ. P. 65A, enjoining:
              a. Actual or threatened misappropriation of IBC’s trade
                 secrets,
              b. Maintenance of the secrecy and confidentiality of IBC’s
                 trade secrets and other proprietary information;
        2) Provisions within the NDA, enjoining:
              a. Maintenance of the secrecy and confidentiality of IBC’s
                 trade secrets and other proprietary information,
              b. Return of all Confidential Information;
        3) The Uniform trade secrets Act (“UTSA”), enjoining:
              a. Actual or threatened misappropriation of IBC’s trade
                 secrets, and
              b. Maintenance of the secrecy and confidentiality of IBC’s
                 trade secrets and other proprietary information.


  The Court should enter a preliminary injunction consistent with the relief


  requested above.


        Actual or threatened misappropriation of trade secrets may be


  enjoined under the UTSA. Utah Code § 13-24-3. The purpose of a


  preliminary injunction is to prevent “a threatened wrong” or stop a


  “continuing” wrong.   System Concepts, Inc. v. Dixon, 669 P.2d 421, 428


  (Utah 1983) (simplified). Furthermore, a preliminary injunction “serves to


  preserve the status quo pending the outcome of the case.” Hunsaker v.


                                         14
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.189 Page 15 of 60




  Kersh, 1999 UT 106, ¶ 8 (simplified). “Even if the defendant has ceased


  wrongful activities, an injunction should be granted where defendant's


  intentions are in doubt.” InnoSys, Inc. v. Mercer, 2015 UT 80, fn. 22.


  Here, the facts satisfy each of the requirements necessary to grant the


  relief sought by the Injunctive Request.

  I.   IBC is Entitled to Injunctive Relief Under Utah R. Civ. P. 65A.


       Injunctive relief is available when four requirements are satisfied:


        (1) The applicant will suffer irreparable harm unless the order or
           injunction issues;
        (2) The threatened injury to the applicant outweighs whatever
           damage the proposed order or injunction may cause the party
           restrained or enjoined;
        (3) The order or injunction, if issued, would not be adverse to the
           public interest; and
        (4) There is a substantial likelihood that the applicant will prevail on
           the merits of the underlying claim, or the case presents serious
           issues on the merits which should be the subject of further
           litigation.


  Utah R. Civ. P. 65A(e). All four requirements are met here.




                                          15
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.190 Page 16 of 60




     (1) IBC Will Suffer Irreparable Harm Unless the Court Grants the


        Injunctive Request.


        The relief sought by the Injunctive Request is necessary to prevent


  the continuing and threatened irreparable harm Plaintiff will suffer if


  Defendants are allowed to continue interfering with IBC’s business,


  including the misappropriation of its trade secrets.   The relief sought by


  the Injunctive Request will also serve to preserve the status quo.        The


  Utah Supreme Court has recognized that “[l]oss of business and goodwill


  may constitute irreparable harm susceptible to injunction.” Hunsaker v.


  Kersh, 1999 UT 106, ¶ 10, 991 P.2d 67; see also System Concepts, Inc.


  v. Dixon, 669 P.2d at 428.


        A. Presumption of Harm for Misappropriation of IBC’s Trade


           Secrets


        In the context of trade secret misappropriation, there is a


  presumption of harm. “A long-settled principle of trade secret law




                                          16
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.191 Page 17 of 60




  recognizes a presumption of harm upon proof of misappropriation. Over


  the years, courts have often ruled that a trade secret claimant is entitled


  to a rebuttable presumption of irreparable harm for the purposes of


  injunctive relief . . . .’” InnoSys, Inc. v. Mercer, 2015 UT 80, ¶ 34. “This


  principle is well-ingrained in the caselaw under the UTSA and under


  related Utah cases. The presumption of irreparable harm is widely


  endorsed and rarely questioned.” Id. at ¶ 35. “[W]hen a plaintiff seeks an


  injunction in a case involving trade secrets, there is a presumption of a


  threat of future harm rather than merely a presumption that any harm


  would be irreparable.” Id. at ¶ 75. Once there is a presumption, the


  burden shifts to the defendant “to carry the formidable burden of showing


  that it is absolutely clear that the allegedly wrongful behavior could not


  reasonably be expected to recur.” Id. at ¶ 43 (simplified). “If the


  defendants sincerely intend not to infringe, the injunction harms them little;


  if they do, it gives [plaintiff] substantial protection.” Id. at ¶ 44, quoting




                                            17
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.192 Page 18 of 60




  Polo Fashions, Inc. v. Dick Bruhn, Inc., 793 F.2d 1132, 1135 (9th


  Cir.1986).


        District courts have granted injunctions where a company’s inability


  to pay damages constituted irreparable harm. See Tri-State Generation &


  Transmission Ass’n v. Shoshone River Power, Inc ., 805 F.2d 351, 356


  (10th Cir. 1986). There is evidence that Schrider and his company Ucore


  are unable to pay monetary damages. Ucore creates no products,


  possesses no intellectual property, and has no sources of revenue; it is


  entirely dependent upon investments and loans to survive. Ucore’s own


  most recent financial disclosures state that “[Ucore] does not generate any


  revenue and does not have sufficient funds to put any of its resources


  interests into production from its own financial resources. [Ucore] also


  does not currently have sufficient funds to acquire IBC pursuant to the




                                         18
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.193 Page 19 of 60




  option agreement.”10 Outlined below are selected financial results for the


  past three years from Ucore’s audited financial statements:


                                   for the year     for the year     for the year
                                      ended            ended            ended
                                  December 31,      December 31,     December 31,
                                      2018             2017              2016
                                       CA$              CA$              CA$
   Net Loss                       (4,765,630.00)    (4,883,342.00)   (5,396,390.00)
   Loss per share- basic and
   diluted                                 (0.02)           (0.02)             (0.02)
   Retained Deficit              (47,478,840.00) (42,713,210.00) (37,829,868.00)




          B.   Preservation of Leverage


          Lastly, restrictive covenants in contracts empowering a party with


  leverage are grounds for an injunction. See Zagg, Inc. v. Harmer, 2015


  UT App 52, ¶ 12. In Zagg, the parties entered into an agreement with a


  provision that Defendant Harmer could not sell approximately 80,000 of his


  shares of Zagg stock. Id. at ¶ 3. Zagg sought a temporary injunction to




  10   [Ucore 2019 Q2 MD&A, Ex. 12, p. 27.]

                                          19
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.194 Page 20 of 60




  prevent Harmer from selling the stock pending the resolution of the parties’


  claims. Id. The district court denied Zagg’s request for an injunction,


  concluding that the threatened harm to Zagg is quantifiable in money


  damages and is therefore not irreparable. Id. The Utah Court of Appeals


  determined that the district court exceeded its discretion in denying the


  injunction, reasoning that “[t]he negotiation of such a covenant inevitably


  involves a second bargained-for benefit: That is leverage… Such a power


  can be of material commercial advantage. When it is bargained for, as it


  was in connection with the issuance and placement of the subject notes, it


  cannot fairly be ignored by a court.” Id. at ¶ 12 (internal quotations


  omitted), quoting Boesky v. CX Partners, LP, CIV. A. Nos. 9739, 9744,


  9748, 1988 WL 42250 (Del.Ch. Apr. 28, 1988). “[N]o award of money


  damages could be reliably calculated to compensate [] for the loss of this


  leverage.” Id. at ¶ 13. Here, IBC will be irreparably harmed by the loss of




                                         20
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.195 Page 21 of 60




  bargained-for leverage if Schrider is not enjoined from disclosing trade


  secrets and Confidential Information in violation of the NDA.


     (2) The Threatened and Ongoing Injury to IBC Outweighs Any
        Damage the Injunctive Request Could Cause to Defendants.


        The actual damage and potential damage to IBC of allowing


  Defendants to continue to disrupt IBC’s business operations and destroy


  existing and potential client relationships are significant if Defendants are


  permitted to disparage IBC, unfairly compete through the misappropriation


  of IBC’s trade secrets, and undermine IBC’s business. In contrast, the


  action requested by the Injunctive Request will cause no or minimal (but


  justified) harm to Defendants. Schrider does not own the rights to IBC’s


  intellectual property and has not paid to license it. It is unlikely that the


  injunction would hinder 6th Wave’s continued ability to do business, as it


  operates in industries such as cannabinoid extraction that, IBC believes,


  do not utilize or adapt IBC’s trade secrets.




                                           21
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.196 Page 22 of 60




       (3) The Injunctive Request Would Not Be Adverse to the Public


         Interest.


         By granting the preliminary injunction requested by Plaintiff, the


  Court will be promoting the public interest in that it will facilitate the


  continued operation and survival of an American business, possessing


  essential technology contemplated by the implementation of Executive


  Order 13817, and prevent Defendants from causing any further harm to


  IBC.11 Preventing the needless waste and possible destruction of IBC’s


  business and misappropriation of IBC’s trade secrets and Confidential


  Information is not adverse to the public interest. Indeed, it would be


  contrary to the public interest to allow such conduct to continue.




  11 Pursuant to Executive Order 13817, “A Federal Strategy to Ensure
  Secure and Reliable Supplies of Critical Minerals,” the Secretary of the
  Interior has identified 35 mineral commodities deemed critical, which
  include the platinum group metals and the rare earth elements group.
  [Federal Register, Vol. 83, No. 97, Friday, May 18, 2018,
  https://www.federalregister.gov/d/2018-10667]

                                           22
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.197 Page 23 of 60




     (4) There is a Substantial Likelihood IBC Will Prevail on Its Claims
        Against Defendants or, At Least, the Case Presents Serious
        Issues on the Merits Which Should Be the Subject of Further
        Litigation.


        The final requirement for injunctive relief is satisfied when “the case


  presents serious issues on the merits which should be the subject of


  further litigation.” Utah R. Civ. P. 65A(e)(4). Plaintiff’s claims for


  misappropriation of trade secrets, breach of contract, and unjust


  enrichment clear this low bar, and Plaintiff has a substantial likelihood of


  prevailing on the merits of these underlying claims. See id. Alternatively,


  the final requirement for injunctive relief is satisfied when “[t]here is a


  substantial likelihood that the applicant will prevail on the merits of the


  underlying claim.” Utah R. Civ. P. 65A(e)(4).


        A. Schrider Has Breached the NDA.


        In order to recover damages, IBC must prove each of these four


  things:


     (1) that there was a contract between IBC and Schrider;


                                            23
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.198 Page 24 of 60




       (2) that IBC did what the contract required it to do;
       (3) that Schrider breached the NDA by not performing his obligations;
          and
       (4) that IBC was damaged because Schrider breached the contract.


  Bair v. Axiom Design, LLC, 2001 UT 20, ¶ 14. Each element is satisfied


  here.


          Schrider agreed to and signed the NDA in exchange for access to


  IBC’s trade secrets and Confidential Information.12 IBC performed its duties


  and obligations under the NDA by granting Schrider access to its trade


  secrets and Confidential Information.13 Pursuant to the NDA,


          “Confidential Information” means all proprietary business,
          commercial, technical and other information that is disclosed
          by IBC to Schrider. This Confidential Information may include,
          without limitation, information relating to any of IBC's products,
          systems using IBC products, Molecular Recognition
          Technology (MRT), separations and other technologies,
          manufacturing processes, raw materials, product chemical
          composition, designated product names or numbers,
          formulations, costs, selling prices, vendors, engineering
          designs, drawings, concepts, machinery, technical



  12   [Schrider NDA, Ex. 1.]
  13   [Izatt Dec., Ex. 2, ¶ 4.]

                                           24
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.199 Page 25 of 60




           specifications, reports, plans, operations, policies and
           procedures, quality control, research, development, inventions,
           manufacturing, applications, trade secrets, know-how,
           purchasing, financial information, accounting, marketing,
           business plans, strategies, business methods, customer
           information, contracts, merchandizing, licensing and any other
           formula, pattern, plan, process, device, data, information or
           compilation of information.14


  Examples of IBC’s Confidential Information in the possession of Schrider is


  attached hereto as Exhibit 6. Examples of documents created by Schrider


  that were derived from IBC’s Confidential Information is attached hereto as


  Exhibit 7. Given that Schrider created a large volume of documents


  derived from IBC’s Confidential Information, it is likely that Schrider is in


  possession of additional Confidential Information that was obtain or created


  without the knowledge or consent of IBC.


           In the NDA, Schrider agreed to the following:


       x   Pursuant to Paragraph 2: Ensure that his agents who come to know
           IBC’s Confidential Information keep it strictly confidential and not be




  14   [Schrider NDA, Ex. 1, ¶ 1.]

                                             25
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.200 Page 26 of 60




         divulged to any third party and not make use of IBC’s Confidential
         Information in any way without IBC’s prior written consent;
     x   Pursuant to Paragraph 4: Not to disclose IBC’s Confidential
         Information to any third parties or to use it for any purpose not
         authorized in writing by IBC;
     x   Pursuant to Paragraph 5: Not to, and to cause his affiliates,
         employees, agents or third parties not to, disassemble, reverse
         engineer, inspect or perform any chemical or physical analysis on
         any SuperLig® Products or other products supplied by IBC or a
         third party;
     x   Pursuant to Paragraph 5: Not to, and to cause its affiliates,
         employees or agents not to, manufacture or attempt to manufacture
         any of the SuperLig® Products or to copy the separations,
         chemicals manufacturing or metals refining technology disclosed by
         IBC;
     x   Pursuant to Paragraph 6: Only reproduce or summarize Confidential
         Information to the extent necessary to carry out a prospective or
         actual business relationship IBC; and
     x   Pursuant to Paragraph 6: Upon the written request of IBC, return all
         documentation, samples and other items representing or
         incorporating the Confidential Information, and all copies thereof, that
         are in Schrider’s possession or control.


         Schrider has breached the NDA by failing to return the Confidential


  Information to IBC. On September 12, 2019, IBC requested in writing that




                                          26
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.201 Page 27 of 60




  Schrider return IBC’s Confidential Information.15 On September 23, 2019,


  Schrider responded with a refusal.16


           Schrider has repeatedly breached the terms of the NDA by


  disclosing and using IBC’s Confidential Information and allowing Ucore, the


  company for which he is COO, to disclose and use it. For example, IBC’s


  Confidential Information has been disclosed and/or used, without IBC’s


  permission, in connection with, but not limited to, the following:


       x   Response to a request for information (“RFI”) from the Defense
           Production   Act   (“DPA”)    Title    III   Office,   which   proposed   “the
           advancement of the [Bokan Mine] and REE processing and separation
           plant in Southeast Alaska,”
       x   Combination of SX and MRT, which “suggests a layering of
           nanotechnology on top of traditional SX, delivering a derivative
           technology ("Hybrid SX") that is theoretically the best of all worlds,”
       x   Solvent extraction alliance partner to be announced “in the coming
           weeks,” as published on September 4, 2019,
       x   Commencement of the engineering steps to incorporate solvent
           extraction into the overall Bokan process flow sheet,




  15   [Schrider Correspondence for Return of Confidential Information, Ex. 8.]
  16   [Id.]

                                                 27
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.202 Page 28 of 60




     x   Alignment with potential commercial partners, specifically led by
         Schrider and Ucore’s other senior executives over the past ten months,
         to carry out Ucore’s planned initiatives,
     x   Extensive meetings with all members of the ‘Japanese 3’ [Toyota,
         Honda, Nissan],
     x   Commerce Resources proposal to the Defense Logistics Agency,
     x   Testimony in front of the U.S. Senate and Ketchikan Gateway Borough
         Council as well as meetings with senior members of the Trump
         Administration, Congressional officials, and Alaskan officials,
     x   Discussions with the Alaska Industrial Development and Export
         Authority (“AIDEA”),
     x   High Priority Infrastructure Project designation,
     x   Establishment     of   a   U.S.   REE   supply      chain   and   feedstock
         determination,
     x   Development of coal refinement capabilities “in order to access the
         vast quantities of rare earth elements contained in the coal ash of
         Kentucky and West Virginia,”
     x   Discussions with the following:
            o 6th Wave Innovations,
            o Critical Materials Institute (“CMI”)
            o National Energy Technology Laboratory (“NETL”),
     x   Determination of required electrical services and water treatment for
         the Kentucky and Alaskan SMCs,
     x   Site scoping and permitting due-diligence for the land purchase
         agreement (“LPA”) in Ketchikan, Alaska,
     x   Engineering and economic studies, production throughput schedules
         and site analyses for the Alaskan and other SMCs,
     x   Due diligence studies for the Alaskan SMC being conducted by R&M
         Engineering of Ketchikan, Alaska,




                                           28
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.203 Page 29 of 60




     x   Alaskan SMC due diligence, including: (i) specific site selection within
         the     Ketchikan      Gateway    Borough,         (ii)   design     engineering,      (iii)
         construction costing (CAPEX), (iv) finalization of input feedstocks from
         the short-list of competing alternatives, (v) operational costing (OPEX),
         and
     x   Advanced engineering and design program for the Alaskan SMC:
               o Feedstock – Reconfirmation of feedstock geochemistry and down
                  selection     of   candidate      feedstocks;          feedstock    test    work;
                  consideration of individual and blended production lines over the
                  life of the plant.
               o Plant Requirements – Finalization of the plant requirements
                  document.
               o Process Flow Diagrams – MRT & non-MRT.
               o Process & Instrumentation Diagrams – MRT & non-MRT.
               o Arrangement Layouts & Details – MRT, non-MRT & on-site
                  analytical laboratory.
               o Equipment           and Chemical          Lists –        Including      purchase
                  specifications (categorized by lead time) – MRT, non-MRT &
                  laboratory.
               o Programmable Logic Controller (PLC) Engineering – MRT & non-
                  MRT.
               o Utilities –    Finalization   of    the      facility    dimensional,       power,
                  compressed air, hvac, water, and environmental requirements.
               o Economic Model – Routine updates & finalization of engineering
                  inputs to the project economic model and schedule.
               o Codes – Building code & zoning requirements.
               o Site Specific Studies, including:
                        Boundary survey and topography
                        Soils report
                        Site plan design


                                                 29
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.204 Page 30 of 60




                      Architectural rendering
                      Review    of   mechanical,    electrical       &    environmental
                       requirements
             o Facility Requirements – Finalization of the facility requirements
                document.
             o Design      Engineering –    Architectural,   civil,       electrical   and
                mechanical design drawings & specifications.
             o Equipment Lists – Including purchase specifications (categorized
                by lead time).
             o Permit Applications
             o Economic Model – Routine updates & finalization of engineering
                inputs to the project economic model and schedule.


          Schrider’s NDA also supports Plaintiff’s right to injunctive relief.


  Pursuant to Paragraph 10 of the NDA signed by Schrider, Schrider


  “acknowledge[d] that disclosure or use by it of the Confidential Information


  of [IBC] could cause irreparable harm and significant injury that may be


  difficult to ascertain. Accordingly, [Schrider] agree[d] that [IBC] shall have


  the right to seek an immediate injunction enjoining any breach or


  threatened breach of this Agreement” (emphasis added).17




  17   [Schrider NDA, Ex. 1, ¶ 10.]

                                            30
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.205 Page 31 of 60




          Pursuant to Paragraph 6 of Shrider’s NDA, “[u]pon written request of


  [IBC], [Schrider] shall return to [IBC] all documentation, samples and


  other items representing or incorporating the Confidential Information of


  [IBC], and all copies thereof, that are in [Schrider]’s possession or


  control” (emphasis added).18


          The foregoing contractual terms clearly state that Schrider agreed to


  be enjoined as set forth above if he did not perform any of the provisions


  contained in the NDA. Without an injunction, IBC’s proprietary and


  Confidential Information and its trade secrets are at risk of


  misappropriation, creating a presumption of irreparable harm.


          B. Schrider and 6th Wave Have Misappropriated IBC’s Trade
             Secrets, or Have Threatened Misappropriation of IBC’s Trade
             Secrets, as Defined Under the UTSA.


          “Under our Uniform Trade Secret Act, a prima facie case of


  misappropriation is established on the basis of two essential elements:




  18   [Schrider NDA, Ex. 1, ¶ 6.]

                                          31
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.206 Page 32 of 60




  existence of a protectable ‘trade secret’ of a plaintiff and demonstration of


  ‘misappropriation’ by a defendant.” InnoSys, Inc. v. Mercer, 2015 UT 80, ¶


  24, 364 P.3d 1013 (2015), citing Utah Code § 13-24-2.


        “Improper means” includes theft, bribery, misrepresentation,
        breach or inducement of a breach of a duty to maintain
        secrecy, or espionage through electronic or other means.
        “Misappropriation” means:
         (b)   disclosure or use of a trade secret of another without
               express or implied consent by a person who:
               (i)    used improper means to acquire knowledge of the
               trade secret; or
               (ii)   at the time of disclosure or use, knew or had
                      reason to know that his knowledge of the trade
                      secret was:
                         (B)   acquired under circumstances giving rise to
                               a duty to maintain its secrecy or limit its
                               use; or
                      (C)      derived from or through a person who owed
                               a duty to the person seeking relief to
                               maintain its secrecy or limit its use; or
         “Trade secret” means information, including a formula,
        pattern, compilation, program, device, method, technique, or
        process, that:
        (a)    derives independent economic value, actual or potential,
               from not being generally known to, and not being
               readily ascertainable by proper means by, other persons
               who can obtain economic value from its disclosure or


                                             32
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.207 Page 33 of 60




                 use; and
          (b)    is the subject of efforts that are reasonable under the
                 circumstances to maintain its secrecy.


  Utah Code § 13-24-2.


          IBC has protectable trade secrets, as defined by the UTSA.


          IBC’s trade secrets and Confidential Information in the possession of


  Ucore consist of information for lab testing of the individual rare earth


  elements as well as design, construction and operation of a pilot-scale


  rare earth elements (“REE”)       separation plant, an industrial-scale platinum


  group metals (“PGM”) separation plant, and early design information for an


  industrial-scale REE separation plant (collectively, “Separation Plants”).19




          Schrider and other agents created additional Confidential Information


  derived from IBC’s proprietary information, such as flow sheets and notes.


  The following are examples for which Schrider sought IBC’s inputs:




  19   [Confidential Information, Ex. 6.]

                                            33
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.208 Page 34 of 60




                 a. “Notional Flowsheet of the Vineyard Facility PP Upgraded
                    for Retail Small Scale Production - To Be Vetted by IBC”.
                    This flowsheet had a proposed Phase A and two Phases B
                    for the commercial production of REE for a rare earth
                    company or off-spec material using an upgraded pilot plant.
                    The Phases were color coded in rose, blue and green. It
                    was dated August 9, 2017.
                 b. A detailed spreadsheet portfolio, containing five separate
                    spreadsheets, stamped “Draft Document Still Under
                    Development” including a detailed financial analysis of the
                    prospective treatment of feedstocks using MRT from two
                    rare earth companies. The spreadsheet used blue, yellow
                    and beige cells to highlight key parameters and inputs.
                 c. A multi-page detailed color-coded gantt chart, listing
                    milestones, tasks, timelines and responsibilities for IBC and
                    Ucore personnel for the PGM project.20


          In addition, based on press releases and other public information,


  Schrider and other personnel created Confidential Information derived from


  IBC’s proprietary information for proposals to government agencies and in


  preparation for testimony in front of government personnel; as well as


  creating documents relating to cost estimates, environmental requirements,




  20   [Derived Confidential Information, Ex. 7.]

                                            34
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.209 Page 35 of 60




  raw materials, vendors, plant requirements, arrangement layouts and


  details, engineering designs, drawings, concepts, technical specifications,


  financial information, customer information, chemicals and equipment lists,


  programmable logic controller (PLC) engineering, utilities, materials of


  construction, budgets, size estimates, electrical requirements, waste


  estimates, facilities requirements, permits, strategic assessments, economic


  models, marketing plans, gantt charts, diagrams and flow sheets of


  element separations, mass balances, and feedstock assessments.21


               IBC has undertaken reasonable methods to maintain the secrecy of


  its intellectual property, (collectively, “Security Measures”) including, without


  limitation:


                    a. Keeping the trade secret and Confidential Information in
                       locked facilities with numbered and tracked keys, and only
                       authorizing certain individuals to make additional keys;
                    b. Allowing access to employees only by using a FOB
                       assigned to them;




  21   [Id.]

                                              35
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.210 Page 36 of 60




                 c. Password-protecting email accounts, computers, and data
                    storage with secure computer and network systems;
                 d. Securing the building with alarm systems;
                 e. Requiring confidentiality agreements from visitors,
                    customers, consultants, vendors, and prospective
                    employees prior to hiring, who are exposed to the trade
                    secret and Confidential Information;22
                 f. Prominently displaying its confidentiality disclosure at the
                    sign-in desk;
                 g. Restricting access to its production and laboratory by
                    separating its meeting rooms and bathrooms from its
                    production, and laboratory;
                 h. Ensuring limited access to trade secret and Confidential
                    Information by only sharing such information with
                    individuals who have a need-to-know for their job function;
                 i. Requiring employees to maintain the confidentiality of all
                    such information; and
                 j. Incorporating into contracts non-competition provisions and
                    prohibitions against reverse engineering of IBC’s products.23


          IBC’s trade secrets are comprised of both unknown and known


  elements that have accomplished an effective, successful, and valuable


  integration of those public elements such that IBC derives a competitive




  22   [Schrider NDA, Ex. 1.]
  23   [Izatt Dec., Ex. 2, ¶ 11.]

                                            36
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.211 Page 37 of 60




  advantage from it. IBC’s compilation of information is not generally known


  or readily ascertainable to the public. Without IBC having disclosed such


  information to Schrider, it would not have been known or readily


  ascertainable. The uniqueness of trade secrets and Confidential Information


  cannot be overstated and can appropriately be compared to attorney work


  product in that it consists of writings, notes, memoranda, research and


  confidential materials that reflect the impressions of IBC’s highly trained


  employees, most of whom have advanced degrees in chemistry and


  chemical engineering, conclusions, and opinions developed for and in


  anticipation of a specific project. Ucore contracted IBC specifically to


  analyze the solution in which ore Ucore represented to be from the Bokan


  Mine was dissolved (“Bokan Solution”); run experiments to demonstrate


  bench (laboratory) scale proof of concept for the separation processes of


  REE from the Bokan Solution; conduct full load, wash, and elution cycles;




                                          37
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.212 Page 38 of 60




  and create flow sheets giving the sequence for the separations.24 The


  analysis and testing processes as well as the pilot plant flow sheets are


  described in detail in Interim Report 1, the Second Interim Report, and


  corresponding tables and figures.25 IBC’s suite of processes, alone, are


  trade secrets owned exclusively by IBC. After analysis and testing, IBC


  began engineering and constructing the Pilot Plant. IBC completed plans


  for an industrial-size PGM plant, including business strategy and analysis,


  separation process, warehouse layout, process flow charts, material lists,


  instrumentation and equipment specifications, calculated proforma


  financials, contact lists, and strategic selection of a location to construct


  the plant are additional trade secrets in the hands of Ucore. This initial


  process was time, effort, and resource consuming.


          Misappropriation of IBC’s Trade Secrets by Schrider and 6th




  24   [Confidential Information, Ex. 6.]
  25   [Id.]

                                            38
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.213 Page 39 of 60




       Wave


         Schrider has misappropriated IBC’s trade secrets by disclosing them


  to 6th Wave, governmental entities, the public, and others without IBC’s


  consent. Ucore told IBC that 6th Wave “does exactly what IBC does” and


  threated that 6th Wave is an alternative to IBC.26 6th Wave describes


  itself as a nanotechnology company focused on extraction and detection of


  target substances at the molecular level, whose main laboratory is located


  in Salt Lake City, Utah. Ucore has announced that “[its] vision and plan is


  to become a leading nanotechnology company…”27 6th Wave is a direct


  competitor of IBC. 6th Wave underwent a reverse merger with Atom


  Energy, Inc. so that 6th Wave can list on the TSX.28   Atom Energy is


  connected to a company that supplies solvent extraction technology,


  competing with IBC. The closing of the merger occurred in the offices of




  26 [Izatt Dec., Ex. 2, ¶ 7.]
  27 [July 25, 2019 Ucore Press Release, Ex. 10.]
  28 [https://www.newsfilecorp.com/release/47228/Atom-Energy-Announces-
  Name-Change-to-Sixth-Wave-Innovations-Inc]

                                        39
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.214 Page 40 of 60




  Ucore’s legal firm in Halifax, Nova Scotia.29 There is evidence that


  Schrider’s colleagues at Ucore now work for 6th Wave.30 Byron Fillmore,


  who was the VP of Marketing for Ucore until he stepped down as part of


  a settlement agreement with the Canadian securities authorities, has


  procured a contest to design a new logo for both 6th Wave and Atom


  Energy.31 Ucore even owns the domain name 6thwave.com.32 Ucore is


  currently the lessor of the property in Vineyard, Utah in which the Pilot


  Plant is stored, and Schrider can grant 6th Wave access at any time to


  further misappropriate IBC’s trade secrets or attempt to reverse engineer


  the technology in the Pilot Plant. Further, an agent of Ucore has brazenly


  confirmed execution of the misappropriation by Schrider:


        Ucore can engineer / design to a certain degree and not be
        starting from “scratch”, post-OTP win. Just plug in the final


  29 [Atom Energy Inc, and 6th Wave Agreement and Plan of Merger, page
  10,
  https://sedar.com/GetFile.do?lang=EN&docClass=14&issuerNo=00026079&iss
  uerType=03&projectNo=02823063&docId=4389327]
  30 [Discussion Boards, Ex. 3.]
  31 [https://nssc.novascotia.ca/enforcement-proceedings/fillmore-byron-millard]
  32 [6thwave.com WHOIS Information, Ex. 5.]



                                         40
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.215 Page 41 of 60




          data, formulas, flip the switch and watch her go.33




          Schrider used improper means to acquire knowledge of the trade


  secrets by misrepresenting his intentions with regard to creating a joint


  venture with IBC and breaching his duties under the NDA. Schrider


  acquired IBC’s trade secrets under circumstances giving rise to a duty to


  maintain its secrecy or limit its use, namely, the NDA.34 Schrider, at the


  time that he signed the NDA, was an agent of Ucore. Schrider is now the


  chief operating officer of Ucore.


          6th Wave knew or had reason to know that Schrider owed a duty to




  33   [Discussion Boards, Ex. 3.]
  34   [Schrider Nondisclosure Agreement, Ex. 8.]

                                          41
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.216 Page 42 of 60




  IBC to maintain the secrecy or limit the use of the trade secrets. Many of


  the contacts, supply chain, and sourcing, of which Schrider and 6th Wave


  now have possession, came from the receipt of IBC’s trade secrets.


  Schrider is not a chemist or a chemical engineer. Schrider’s background


  lies in naval architecture and marine engineering; only in May 2019 did


  Schrider finish an online degree in mining engineering at the University of


  Arizona.35 The other principals of Ucore do not possess scientific or


  technical backgrounds in chemistry or chemical engineering. Despite


  Schrider’s and Ucore’s void of knowledge or expertise in chemistry,


  chemical engineering, or separations technology, Ucore announced that its


  vision and plan is to transition to become a leading advanced technology


  company that provides mineral separation products and services to the


  mining and mineral extraction industry.36 The evidence supports a finding




  35
  [https://commencement.arizona.edu/sites/commencement.dd/files/UA_Comme
  ncement_2019_Program.pdf]
  36 [August 22, 2019 Ucore Press Release, Ex. 10.]



                                        42
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.217 Page 43 of 60




  that Schrider has or will imminently disclose or use IBC’s trade secrets


  with 6th Wave and presents serious issues on the merits which should be


  the subject of further litigation.


          The threatened harm is real and immediate. Schrider’s company,


  Ucore, has shifted its marketing focus very recently and announced that


  “Ucore’s vision and plan is to transition to become a leading advanced


  technology company that provides mineral separation products and


  services to the mining and mineral extraction industry.”37 Ucore’s CEO


  stated that, “[b]y extrapolating the knowledge gained from the SuperLig®


  One rare earth pilot plant, we have a clear plan of execution for the


  Alaska SMC.”38 Ucore has sold the Pilot Plant to Orca, and it has entered


  into a joint venture with the Critical Materials Institute (“CMI”).39 CMI, a


  direct competitor of IBC, uses molecular design to create ligands for REE




  37   [Id.]
  38   [May 7, 2018 Ucore Press Release, Ex. 10.]
  39   [October 11, 2018 Ucore Press Release, Ex. 10.]

                                          43
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.218 Page 44 of 60




  separations, and its mission is to develop solutions to domestic shortages


  of REEs and other materials.40


          Ucore can engineer / design to a certain degree and not be
          starting from “scratch”, post-OTP [Option to Purchase] win.
          Just plug in the final data, formulas, flip the switch and
          watch her go…. We have the keys to the building, pay the
          rent and own the pilot-plant. Under the IBC Agreements,
          Ucore could share all SuperLig-1 with DPA [Defense
          Production Act] staff.41




          We have the keys to the building, pay the rent and own the
          pilot-plant. Under the IBC Agreements, Ucore could share
          all SuperLig-1 with DPA staff…. you can reasonably think the
          CEQ’s willing to go to bat for “Bokan permitting” an SX, is
          only because what the DOD / DPA decided on MRT. 42




  40   [Izatt Dec., Ex. 2, ¶ 9.]
  41   [Discussion Boards, Ex. 3.]
  42   [Id.]

                                          44
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.219 Page 45 of 60




                                                                           43




        This is all part of Ucore’s playbook, and it is not difficult to


  anticipate Ucore’s next move. When IBC was still under Ucore’s spell and


  believed that a joint venture would be formed, Ucore, through Schrider,


  sought analysis from IBC’s employees regarding each of these and other


  companies that have competing capabilities. In 2017, Schrider revealed to


  members of IBC’s team that he had “a very speculative document we


  have developed over time which attempts to capture and analyze current


  REE feedstock opportunities.”44 Schrider developed the document “for a




  43 my69z is Christopher Campbell, who speaks regularly to Ucore
  executives and posts frequently in public forums about IBC and Ucore. It
  appears that Ucore drafts posts for him to publish. [Id.]
  44 [August 28, 2017 Trade Secret Email, Ex. 9.]



                                          45
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.220 Page 46 of 60




  7200 SF building Randy Johnson [owner of Orca and Ucore’s largest


  shareholder] owns in Ketchikan.”45 Very specifically, Schrider asked for


  commentary on feedstock from a rare earth processor and IBC competitor


  for “500 of the 1200 tons of concentrate to be produced per annum,


  starting in 2019,” to which IBC provided answers and technical details. 46


  As discussed in greater detail, infra, Ucore has been aligning “with


  potential commercial partners in support of these planned initiatives.”47


  Ucore is also attempting to coin a new term to describe the new “hybrid”


  technology incorporating IBC’s trade secrets and Confidential Information


  that it plans to deploy: “The combination of SX and MRT suggests a


  layering of nanotechnology on top of traditional SX, delivering a derivative


  technology (‘Hybrid SX’) that is theoretically the best of all worlds.” 48 In


  addition to Ucore’s proposal to form a three-way joint venture with an IBC




  45   [Id.]
  46   [Id.]
  47   [September 4, 2019 Ucore Press Release, Ex. 10.]
  48   [Id.]

                                           46
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.221 Page 47 of 60




  competitor and Ucore’s recent press releases, Ucore’s intent to compete


  with IBC using IBC’s own Confidential Information and trade secrets


  disclosed to Schrider, is real and imminent.


          On May 7, 2018, a road map of Schrider’s intent to misappropriate


  IBC’s trade secrets was revealed by Ucore. The roadmap detailed


  proposals and testimony to the US and Alaskan governments, cost


  estimates, environmental requirements, chemicals and equipment lists,


  materials of construction, budgets, size estimates, electrical requirements,


  waste estimates, strategic assessments, marketing plans, advanced


  engineering and design program, charts, diagrams and flow sheets of


  element separations, mass balances, engineering diagrams, mass


  balances, economic scenarios, and feedstock assessments.49 A clear intent


  to misappropriate IBC’s Confidential Information was indicated: “By


  extrapolating the knowledge gained from the SuperLig® One rare earth




  49   [May 7, 2018 Ucore Press Release, Ex. 10.]

                                         47
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.222 Page 48 of 60




  pilot plant, we have a clear plan of execution for the Alaska SMC.” 50


  Ucore also falsely announced that it had “engaged . . . IBC to commence


  advanced engineering and design procedures for the U.S. Specialty Metals


  Complex (SMC) to be constructed in Ketchikan, Alaska.” 51 This plan has


  been accelerated by the Trump Administration’s initiatives to reduce


  dependence upon China in the REE sector.


          Ucore VP of Project Development, MacGillivray, “explained that the


  facility will not be energy intensive. This was confirmed at a subsequent


  meeting with KPU [Ketchikan Public Utility] senior staff members and


  Ucore, where all parties were confident that the power needs were well


  within KPU’s existing capacity.”52 MacGillivray’s statement is completely


  without basis, misleading, and potentially false, but it appears that Ucore


  gave Ketchikan Public Utility estimates provided by IBC to Schrider for a




  50   [Id.]
  51   [Id.]
  52   [November 26, 2018 Ucore Press Release, Ex. 10.]

                                         48
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.223 Page 49 of 60




  completely different type of plant designed to separate platinum group


  metals (“PGM”), not REE’s. Schrider had asked this very question: “Any


  best guess on how many kilowatts of power will be required for the Line 1


  plant?” and IBC did indeed provide estimates.53 IBC has never been


  engaged by Ucore for any purpose related to the Alaska SMC, has not


  entered into any engineering contracts with Ucore since 2016, and has not


  performed any work for Ucore since October 2017.54 Despite IBC’s public


  correction of their false statement, Ucore continues to perpetuate the fraud


  that engineering has commenced. Ucore’s plan has been accelerated by


  the Trump Administration’s initiatives to reduce dependence upon China in


  the REE sector.


          In the past few weeks, Ucore has made numerous public statements


  that signal immediate and irreparable harm to IBC through Ucore’s




  53   [Confidential Information, Ex. 6, IBC000332.]
  54   [Izatt Dec., Ex. 2, ¶ 10.]

                                           49
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.224 Page 50 of 60




  misappropriation of IBC’s trade secrets Confidential Information obtained by


  Schrider. In recent months, President Trump has issued executive orders


  that identified REE’s as critical to United States and signaled an intent to


  fund domestic sources of those commodities. 55 On July 22, 2019, he


  issued five Presidential Determinations Pursuant to Section 303 of the


  Defense Production Act of 1950 (“DPA”), stating that “the domestic


  production capability for separation and processing of Heavy Rare Earth


  Elements is essential to the national defense.” 56 A request for information


  (“RFI”) was then issued under the DPA Title III Office.


        On August 22, 2019, Ucore announced that it had formally


  responded to the RFI. “The RFI response proposed the advancement of




  55 Pursuant to Executive Order 13817, “A Federal Strategy to Ensure
  Secure and Reliable Supplies of Critical Minerals,” the Secretary of the
  Interior has identified 35 mineral commodities deemed critical, which
  include the platinum group metals and the rare earth elements group.
  [Federal Register, Vol. 83, No. 97, Friday, May 18, 2018,
  https://www.federalregister.gov/d/2018-10667]
  56 [Federal Register, Monday, July 22, 2019,
  https://www.whitehouse.gov/presidential-actions/presidential-determination-
  pursuant-section-303-defense-production-act-1950-amended-2/]

                                          50
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.225 Page 51 of 60




  the Bokan-Dotson Ridge Rare Earth Project’s (the ‘Bokan Project’) mine


  and REE processing and separation plant in Southeast Alaska.” 57 On


  September 4, 2019, additional information was revealed:


             x   “Specifically, these include the capacity of separation and
                 processing of HREE to meet the needs of modern U.S.
                 military platforms – critical materials available at Bokan, and
                 capabilities that Ucore is in the advanced stages of developing
                 in Southeast Alaska.”
             x   “A 30-month plan for advancement of shovel-ready initiatives
                 associated with final engineering and permitting for the Bokan
                 HREE mine.”
             x   “A 12-month plan to advance the engineering of the first
                 physical component of the Bokan-Dotson Ridge RE Project,
                 the Alaska Strategic Metals Complex (‘Alaska SMC’).”
             x   “[T]o deliver an SX-based proposal for early stage
                 development, commencing immediately, without the
                 involvement of IBC… but does not preclude the use of MRT in
                 the mid term.”
             x   “The combination of SX and MRT suggests a layering of
                 nanotechnology on top of traditional SX, delivering a derivative
                 technology (‘Hybrid SX’) that is theoretically the best of all
                 worlds.”
             x   “[A] largely “off the shelf” technology which can be deployed
                 with little or no delay.”




  57   [August 22, 2019 Ucore Press Release, Ex. 10.]

                                             51
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.226 Page 52 of 60




             x   Ucore has been aligned “with potential commercial partners in
                 support of these planned initiatives.”
             x   “We encourage you to look for the announcement of our SX
                 development alliance, in keeping with DPA Title III
                 expectations, in the weeks ahead.”58


          Opaquely referring to IBC’s Confidential Information and trade


  secrets, the announcement goes on to “expedite its anticipated ramp up”


  with its “largely ‘off the shelf’ technology which can be deployed with little


  or no delay.”59 The phrase “off the shelf” has been used by Schrider and


  other principals of Ucore before and clearly refers to IBC’s technology.


  Ucore’s CEO stated that IBC has “60 pre-developed ligands on the shelf”


  and that Ucore is commercializing this “catalog of products.”60 All of this is


  “happening very quickly.”61 Ucore blatantly admits in press releases to its


  shareholders and potential investors that IBC’s technology was included in


  the response to RFI. If Schrider’s intent was not clear enough, it was




  58   [September 4, 2019 Ucore Press Release, Ex. 10.]
  59   [Id.]
  60   [Id.]
  61   [September 10, 2019 Ucore Press Release, Ex. 10.]

                                            52
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.227 Page 53 of 60




  clarified without a doubt that “[i]t is Ucore's plan to utilize MRT as a


  green, efficient, and transformative nanotechnology employed for high


  purity REE separations at Ucore's planned Alaska SMC” and that it plans


  to incorporate MRT “into the Alaska SMC's intended hybrid-technology


  design.”62 Additionally, Ucore does not possess its own technology, trade


  secrets, patents, or other technical capabilities, so there is no question


  that IBC’s trade secrets and Confidential Information have been or


  imminently will be disclosed and misappropriated by Schrider, Ucore, 6th


  Wave, and their partners.


          Ucore has announced that it is transitioning from a mining company


  into a technology company.63 Ucore is currently raising $28.41 million to


  put this plan into action.64 Schrider’s main goal, then, is to use IBC, an


  IBC competitor, likely 6th Wave, or invest the company funds to acquire




  62   [Id.]
  63   [Id.]
  64   [Rights Offering Circular, Ex. 11.]

                                             53
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.228 Page 54 of 60




  technology in order to develop a processing plant, capable of treating


  third-party rare earth containing materials as well as, eventually, ore from


  the Bokan-Dotson Ridge project, should it ever prove viable. It would be


  detrimental for 6th Wave or another competitor of IBC to access IBC’s


  trade secrets and misappropriate them or reverse engineer IBC’s


  technology by extrapolating the Confidential Information and trade secrets


  that Schrider can provide.   The threat that Schrider will disclose or use


  IBC’s Confidential Information and trade secrets is real, as principals of


  Ucore have been quoted in articles and interviews that Ucore has “a


  number of JV opportunities under development… with major American,


  European and Japanese parties.”65 Ucore also just revealed, on September


  10, 2019, that it has “completed numerous meetings with industry front-


  runners, both in America and Japan, exploring opportunities such as


  supply offtake agreements” and “Ucore has in fact had extensive meetings




  65   [September 10, 2019 Ucore Press Release, Ex. 10.]

                                         54
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.229 Page 55 of 60




  with all members of the ‘Japanese 3 [Toyota, Honda, and Nissan].’”66 On


  September 4 and September 10, 2019, Ucore encouraged its current and


  prospective shareholders “to look for the announcement of our SX [solvent


  extraction technology] development alliance, in keeping with DPA Title III


  expectations, in the weeks ahead.” In the same announcements, Ucore


  also announced that “Over the past ten months, [Ucore’s] senior


  executives (Pat Ryan, Chairman; Jim McKenzie, CEO & President; Peter


  Manuel, Vice-President & CFO; and Mike Schrider, COO) along with the


  rest of [its] management team and [its] major shareholder, Randy Johnson,


  have aligned Ucore with potential commercial partners in support of these


  planned initiatives.” Just yesterday, Schrider is quoted in a Ucore press


  release stating that Ucore “has a deliberate plan in place and is


  strategically executing on that plan through the support of Federal and


  State governments, as well as our shareholder base, who collectively




  66   [Id.]

                                         55
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.230 Page 56 of 60




  share our vision of mineral independence from China."67 Based on this, it


  is likely that Schrider has already shared or imminently will share IBC’s


  trade secrets and Confidential Information with 6th Wave and the


  prospective SX development alliance partners for services related to the


  separation and purification of REE’s. IBC has established a prima facie


  case of misappropriation, which entitles it to presumption of irreparable


  harm and serious issues on the merits which should be the subject of


  further litigation. This threat of misappropriation to IBC’s trade secrets and


  Confidential Information is not justifiable, and Schrider and 6th Wave must


  be enjoined from competing to ensure that Schrider, Ucore, 6th Wave, and


  any of these contemplated parties cannot misappropriate IBC’s trade


  secrets.


          C. Schrider and 6th Wave Have Been Unjustly Enriched.


          “A person is unjustly enriched if (i) he received a benefit, and (ii)




  67   [October 17, 2019 Ucore Press Release, Ex. 10.]

                                           56
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.231 Page 57 of 60




  his retention of that benefit would be unjust.” Jeffs v. Stubbs, 970 P.2d


  1234, 1246 (Utah 1998), see Flooring Systems, Inc. v. Radisson Group,


  Inc., 160 Ariz. 224, 772 P.2d 578, 581 (1989) (en banc). Schrider and 6th


  Wave have both been unjustly enriched by IBC. Schrider and 6th Wave


  received a benefit from IBC through the collection of IBC’s Confidential


  Information and trade secrets. Approximately CAD$13.5 was raised to fund


  the reverse merger of 6th Wave with Atom Energy.68 Schrider has been


  doubly enriched by gaining access to and sharing IBC’s Confidential


  Information and trade secrets with Ucore to use nefariously. When


  Schrider first received IBC’s Confidential Information and trade secrets, he


  was only an independent contractor consultant for Ucore. Now, he is a top


  executive of Ucore with the title of Chief Operating Officer. Schrider was


  also granted 200,000 stock options. Schrider’s and 6th Wave’s retention of


  the benefits received would be unjust because they were only retained




  68   [http://www.atomenergyinc.com/news/agyjul262019.pdf]

                                          57
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.232 Page 58 of 60




  due to Schrider’s violation of the NDA and by improper means to acquire


  knowledge of IBC’s Confidential Information and trade secrets.


        Schrider’s continuing employment and survival of Ucore relies on the


  misappropriation of IBC’s Confidential Information and trade secrets. After


  its recent spate of grandiose press releases describing its “American grand


  slam of REE development,” Ucore announced that it will be offering rights


  (the “Rights Offering”) to holders of its common shares.69 On September


  10, 2019, in conjunction with the Rights Offering Circular seeking to raise


  funds, Ucore stated that it only has “sufficient working capital to last one


  month.”70 Ucore is slated to realize gross proceeds of $28.41 Million if it


  sells all of the shares available through the Rights Offering. 71 Under the


  circumstances, Schrider and 6th Wave have been unjustly enriched.




  69 [Rights Offering Circular, Ex. 11; September 10, 2019 Ucore Press
  Release, Ex. 10.]
  70 [Rights Offering Circular, Ex. 11.]
  71 [Id.]



                                         58
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.233 Page 59 of 60




                                 CONCLUSION


        For the foregoing reasons, IBC respectfully requests that the Court


  enter a preliminary injunction binding and enforcing against Defendants


  and their officers, agents, servants, employees, and attorneys, and any


  other persons who are in active concert or participation with them,


  ordering that:


        1. Defendants shall be enjoined from misappropriating IBC’s
           Confidential Information and trade secrets;
        2. Defendants shall maintain the secrecy and confidentiality of IBC’s
           Confidential Information and trade secrets and other proprietary
           information, including restraint from disclosing such information to
           the public, Defendants’ past, current, prospective, or future
           business associates, investors, subsidiaries, and acquaintances;
        3. Defendants shall account for and return, and cause all parties to
           whom they have disclosed any trade secrets or Confidential
           Information to account for and return, to IBC all IBC intellectual
           property, including its trade secrets, Confidential Information and
           other confidential documents, data or information in their
           possession, custody or control, including any copies thereof or
           any documents, data or information that references or uses in
           any way IBC’s Confidential Information and trade secrets;
        4. Defendants shall return, and refrain from using, all Confidential
           Information and trade secrets pursuant to the Nondisclosure
           Agreement; and


                                         59
Case 2:19-cv-00826-HCN Document 8-2 Filed 10/28/19 PageID.234 Page 60 of 60




          5. Defendants shall be precluded from in any way conducting,
              transacting any business with, or assisting any person or entity
              that utilizes or seeks to utilize IBC’s Confidential Information and
              trade secrets.

          Dated: October 18, 2019.




                                                              DEISS LAW PC


                                                              /s/ Andrew G.
  Deiss
                                                              Attorney for the
  Plaintiff




                                            60
